Citation Nr: 0609932	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-17 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for the service 
connected scar of the left buttock.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1959 to June 1962.

This appeal arises from rating decisions of the Cleveland, 
Ohio Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant a 
compensable rating for the service connected left buttock 
scar.

The service medical records reflect that the veteran was seen 
in September 1959 for a boil of the left buttock that had 
slowly developed.  The diagnosis was an abscess without 
lymphangitis of the left buttock, organism undetermined.  

A November 1960 notation indicates that there was a boil of 
the left buttock that had become much more painful.  On 
examination, there was a 2 cm. area of induration and 
erythema of the left buttock that was very painful in the 
inter-gluteal crease several cms. from the anus.  On the May 
1962 separation examination, no disability of the skin was 
diagnosed.  

An August 1996 private medical record includes a discharge 
diagnosis of perirectal abscess.

In August 2002, the veteran filed a claim of service 
connection for what was described as a pilonidal cyst that 
was surgically removed during service.  

On VA examination in December 2002, there were multiple scars 
of the left buttock and rectal areas.  It was noted that some 
were not related to the original pilonidal cyst diagnosed in 
1959.  The service medical records, however, do not show that 
surgery was performed for nor a pilonidal cyst diagnosed in 
service. 

By rating decision in January 2003, service connection for 
residuals of a pilonidal cyst of the left buttock was 
granted.  It was indicated that service connection was being 
allowed for a residual scar of the original cyst but not for 
a recurrent cyst.  The rating decision then concludes that 
the service connected scar does not manifest residual 
disability sufficient for the assignment of a compensable 
rating.  The November 2004 report of VA examination described 
multiple scars of the left buttock and rectal area.  As a 
result, the record is unclear as to which of the current 
scars is service connected. 
   
VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Court has also held that in cases concerning the rating of 
disorders, clinical findings must be related specifically to 
the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  In this case, the medical record is inadequate 
to evaluate the veteran's claim for a higher evaluation due 
to the fact that a number of the applicable rating criteria 
under the old and new rating criteria are lacking.  The 
Board's consideration of factors which are wholly outside the 
rating criteria provided by the regulation is error as a 
matter of law (See Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  In view of the above law and evidence, the veteran 
should be provided with a VA medical examination that is 
conducted by a physician that includes a complete clinical 
description of the veteran's service connected scar.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should then undertake 
whatever action is necessary to clarify 
which current scar (or scars) is related 
to the September 1959 and November 1960 
service medical notations.  

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA scar examination that 
must be conducted by a physician.  The 
claims folder must be made available to 
the physician for review prior to the 
examination.  For each scar that has 
resulted from service (as determined by 
the RO), the examiner must provide 
complete clinical findings to include 
whether there is limitation of function 
of the part affected; whether the scar is 
superficial, poorly nourished, with 
repeated ulceration; whether a scar is 
tender and painful on objective 
demonstration; whether the scar is deep 
or causes limited motion and involves an 
area of 6 sq. in. or 39 sq. cm.; whether 
the scar is superficial and does not 
cause limited motion, but takes up an 
area of 144 sq. in. (929 sq. cm.) or 
greater (a superficial scar is one not 
associated with underlying soft tissue 
damage); whether the scar is superficial 
and unstable (an unstable scar is one 
where, for any reason there is frequent 
loss of covering of the skin over the 
scar); or whether there is a superficial 
scar that is painful on examination.  All 
of the above listed rating criteria must 
be addressed in the report of 
examination.

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


